DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-24, 34-39, 46-47, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2017/0365203 A1) in view of Forster (US 2011/0285677 A1) and Wacyk (US 2015/0213756 A1).
Regarding claims 23 and 38, Takahashi teaches an intelligent display device or an electro-optic polymorphic display (Figs. 1 & 7, display device 10) comprising; 
 each of the pixels being individually addressable (Fig. 1, display device 10 comprises a pixel portion 11 which includes a plurality of pixels. As can be seen in fig. 1, each pixel 30 within a matrix of pixels resides at an individually addressable intersection of signal line SL and gate line GL);
a first set of pixels from the plurality of pixels, all pixels in the first set (1) having the same stability, transition sequencing, and switching operable properties and (2) located within the single unitary display device (Fig. 7, LC pixel circuit(s) 31 is located within the pixel portion 11.  Pixel circuits 31 are identical throughout the display meaning they will have the same stability, sequencing, and switching operable properties); 
a second set of pixels from the plurality of pixels, all pixels in the second set (1) having the same stability, transition sequencing, and switching operable properties and (2) located within the single unitary display device (Fig. 7, EL pixel circuit(s) 30 is located within the pixel portion 11.  Pixel circuits 30 are identical throughout the display meaning they will have the same stability, sequencing, and switching operable properties); 
a fixed-image presented on the display device ([0167], a function of displaying a variety of data (a still image)); and 
wherein at least one of the stability, transition sequencing, or switching operable properties is different in the second set of pixels as compared to the first set of pixels (the switching operable properties of LC pixels are different than the switching operable properties of an EL display. For example, the switching circuitry of an LC pixel element determines if the reflective LC element will reflect light while the EL switching circuitry determines if the EL pixel element transmits light. Also note the pixel circuity for 31 and 32 are different); and
a memory ([0167] teaches electronic devices with display of fig. 1 have a memory medium);
a processor (Fig. 1, controller 91); and
a power source (Fig. 1, a power source circuit 92). 
Takahashi is not relied upon for teaching wherein at least one of the stability, transition sequencing, or switching operable properties is different in the second set of pixels as compared to the first set of pixels; and
 wherein (1) stability is one selected from the group consisting of: mono-stable, bi-stable, multi-stable and permanent; (2) switching is one selected from the group consisting of: electrically switchable, self-switchable and non-switchable; and (3) transition sequencing is one selected from the group consisting of: reversible, irreversible, repeatable, and branching. 
In an analogous art, Forster teaches the stability is different in the second set of pixels as compared to the first set of pixels; wherein (1) stability is one selected from the group consisting of: mono-stable, bi-stable, multi-stable and permanent ([0027], A bi-stable display element may incorporate certain types of liquid crystals.  A mono-stable display element may incorporate, for example, certain types of liquid organic light-emitting diodes). 

Takahashi and Forster are not relied upon for teaching the amended subject matter stating one of the set of pixels has pixels that have (1) the stability property of permanent.
In an analogous art, Wacyk teaches an display device wherein one of the set of pixels has pixels that have (1) the stability property of permanent ([0042], In the case of a stuck-on OLED pixel 110 the path formed by the first switch 170, the fuse 160, and the OLED pixel 105, is in a permanent conducting state and the OLED pixel 105 cannot be turned off).
Takahashi and Wacyk are analogous art because both are directed to LED displays.
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to combine the stuck or  burned-in pixels of Wacyk with the pixels of Takahashi because Wacyk teaches that some pixels will get stuck or burn in.  ([0042]).   The burned in or stuck pixels would have the predictable result of being stuck in an illuminating state.  This is an example of “(A) Combining prior art elements according to known methods to yield predictable results;” and “(B) Simple substitution of one known element for another to obtain predictable 
Regarding claim 24, Takahashi teaches the fixed-image is configured behind the first or second sets of pixels from the plurality of pixels (Fig. 1 and 5D, liquid crystal element EL).
	Regarding claim 34, Takahashi teaches the fixed-image is static ([0167], a function of displaying a variety of data (a still image).  
	Regarding claim 35, Takahashi teaches the fixed-image is dynamic ([0167], electronic device has a function of shooting and presenting a moving image).
	Regarding claim 36, Takahashi teaches the fixed-image varies according to an electrical signal ([0167], electronic device has a function of shooting and presenting a moving image.  Electrical signals determine what is displayed on an EL or LCD display and how image data is varied or displayed).
	Regarding claim 37, Takahashi teaches one or more fixed- images ([0167], a function of displaying a variety of data (a still image).
	Regarding claim 39, Takahashi teaches the fixed-image is integral to the polymorphic display ([0167], a function of displaying a variety of data (a still image).  As the still image is presented on the display which is integral to the device, the fixed-image is integral to the display). 	
(Figs. 13B & D, [0171], the portable information terminal 9101 can be used as a smartphone).  
	Regarding claim 47, Takahashi teaches an intelligent display device further comprising sensors (Fig. 1, [0043, 0077] illuminance sensor 90.  Fig. 13, [0162], A photosensor can be provided in each pixel of the display panel 8006.  [0166], electronic appliances can include a sensor 9007).  
Regarding claim 49, Takahashi teaches an intelligent display device comprising a clock or timer (Fig. 1, [0052], clock signals CLK).


Claims 25 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2017/0365203 A1) in view of Forster (US 2011/0285677 A1) and Wacyk (US 2015/0213756 A1), as applied to claims 22 and 38 above, and further in view of Hunt et al. (US 2014/0198016 A1, hereinafter, Hunt).
	Regarding claim 25, Takahashi teaches the polymorphic display of claim 23 as detailed in the rejection above, however is not relied upon for teaching the fixed-image is configured as a layer across one or more sets of pixels from the plurality of pixels.  
In an analogous art, Hunt teaches a stacked display device wherein an upper display 140 comprises a fixed-image and is located above a second display 120 ([0037, 0047], Fig. 1, display 140 includes a fixed image or logo that can be viewed when the display is in an off-mode).
The combination of Takahashi and Hunt will result in a polymorphic display wherein the fixed-image is configured as a layer across one or more sets of pixels from the plurality of pixels. 

It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Takahashi, Forster, and Wacyk with Hunt such that Takahashi’s device includes Hunt’s fixed image display 140 configured as a layer across Takahashi’s display device 10 as this allows the device to display images that can be switched on and off such as logos associated with manufacturers of the devices or cellular carriers (Hunt, [0037]).  Such a display allows an innovative way for device manufacturers or cellular carriers to display their logos attractively to the user and allow the user to turn on/off the fixed image logo.
	Regarding claim 40, Takahashi teaches a polymorphic display wherein display 10 and display 20 are stacked, however, does not teach the fixed image is not integral to the polymorphic display.  
In an analogous art, Hunt teaches a stacked display device wherein an upper display 140 comprises a fixed-image and is located above a second display 120 ([0037, 0047], Fig. 1, display 140 includes a fixed image or logo that can be viewed when the display is in an off-mode).
The combination of Takahashi, Forster, Wacyk and Hunt will result in a polymorphic display wherein the fixed image is not integral to the polymorphic display.  The combination will provide for Takahashi’s display 10 being disposed above Takahashi’s polymorphic display device 10, shown in fig. 1, in a stacked configuration in the same manner as shown by Hunt figure 1.  
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Takahashi, Forster, and Wacyk with Hunt such that Takahashi’s device includes Hunt’s fixed image display 140 as this allows the device to display images that can be switched on and off such as logos associated with manufacturers of the devices or cellular carriers (Hunt, [0037]).  Such a display allows an innovative way for device manufacturers or cellular carriers to display their logos attractively to the user and allow the user to turn on/off the fixed image logo.
Regarding claim 41, Takahashi teaches the intelligent polymorphic display device however is not relied upon for teaching the fixed image is spaced apart from the polymorphic display.
The combination of Takahashi, Forster, and Wacyk with Hunt teaches the fixed image is spaced apart from the polymorphic display.  Hunt teaches a stacked display device wherein an upper display 140 comprises a fixed-image and is located above a second display 120 ([0037, 0047], Fig. 1, display 140 includes a fixed image or logo that can be viewed when the display is in an off-mode).  The combination will provide for Hunt’s display 140 being disposed above and spaced apart from Takahashi’s polymorphic display device 10, shown in fig. 1, in a stacked configuration in the same manner as shown by Hunt figure 1.  Hunt’s display 140 can display a fixed image such as a logo wherein display 140 is attached to and spaced apart from Takahashi’s device 10.  
(Hunt, [0037]).  Such a display allows an innovative way for device manufacturers or cellular carriers to display their logos attractively to the user and allow the user to turn on/off the fixed image logo.

Claims 26-31, 38, 42-45, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2017/0365203 A1) in view of Forster (US 2011/0285677 A1) and Wacyk (US 2015/0213756 A1), as applied to claims 22 and 38 above, and further in view of Kim et al. (US 2015/0220299 A1, hereinafter, Kim).
Regarding claims 26 and 42, Takahashi teaches a set of pixels from the plurality of pixels is constructed to reveal, partially reveal, partially obscure or obscure the fixed-image (Fig 1 & 5, the liquid crystal element LC and the light-emitting element EL are provided to overlap with each other in such a way that the EL element is revealed or partially revealed.  When the EL element is displaying a fixed image, it will be revealed or partially revealed).   
Examiner notes Kim also teaches a display which can switch from a transparent to an opaque state thereby teaching a set of pixels from the plurality of pixels is constructed to reveal, partially reveal, partially obscure or obscure the fixed-image (See fig. 9A, [0288], the control module may adjust partial area 916 of the transparent display area to be transparent or opaque).  
(Kim, [0287]).  This provides the benefit of allowing the user privacy control over certain data shown in a specific region on a screen while still being able to view non-sensitive data on the rest of the screen.  
Regarding claims 27 and 43, Takahashi teaches the set of pixels from the plurality of pixels of the polymorphic display is constructed or configured to reveal, partially reveal, partially obscure or obscure the fixed-image, or a part thereof, according to switching or maintenance signals (Fig 1 & 5, the liquid crystal element LC and the light-emitting element EL are provided to overlap with each other in such a way that the EL element is revealed or partially revealed.  When the EL element is displaying a fixed image, it will be revealed or partially revealed. Figs. 6-7 show driving circuitry that will provide switching signals for a fixed image).  
Examiner notes Kim also teaches the set of pixels is configured to reveal, partially reveal, partially obscure or obscure the fixed-image, or a part thereof, according to switching or maintenance signals ([0288], The display control module may adjust the partial area 916 of the transparent display area to be transparent or opaque in response to a user input.  User input provides the switching signals).  

Regarding claims 28 and 44, Takahashi teaches the revealed, partially revealed, partially obscured or obscured optical state of the fixed-image is stable and switchable (Fig 1 & 5, the liquid crystal element LC and the light-emitting element EL are provided to overlap with each other in such a way that the EL element is revealed or partially revealed. [0167], a function of displaying a variety of data (a still image or moving image).  EL element can display a still or moving image which corresponds to the claimed stable or switchable fixed-image).  
Kim teaches the revealed, partially revealed, partially obscured or obscured optical state of the fixed-image is stable or switchable ([0288], The display control module may adjust or switch the partial area 916 of the transparent display area to be transparent or opaque in response to a user input. Hence, the optical state is switchable). 
  It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Takahashi, Forster, and Wacyk with Kim such that a set of Takahashi’s pixels from the plurality of pixels can be switchable from a display state to an opaque state thereby based on a user input which triggers a switching signal as again this allows the user privacy control over certain data shown in a specific region on a screen.
(Fig. 2A, EL and LCD pixels are polymorphic as they can be set to different states).
Regarding claim 30, Takahashi teaches the set of polymorphic pixels comprise a plurality of layers that are responsive to switching or maintenance signals to reveal, partially reveal, partially obscure or obscure a fixed-image, or a part thereof (Fig. 1 and 5, EL elements reside on an EL layer while LC pixels reside on a liquid crystal layer thereby teaching a plurality of layers. Both EL and liquid crystal layers are responsive to switching signals.  A liquid crystal layer can revel or obscure a fixed image as the operation of the liquid crystals is to either fully open or fully close thereby showing or showing an image or showing a black display which will obscure an image. An electrophoretic display moves particles such that an image is fully visible or the screen is completely black thereby obscuring the image). 
Regarding claim 31, Takahashi teaches the set of polymorphic pixels comprise a plurality of layers that are independently responsive to switching or maintenance signals to reveal, partially reveal, partially obscure or obscure a fixed-image, or a part thereof (Fig. 1 & 5, EL elements reside on an EL layer while LC elements reside on a liquid crystal layer thereby teaching a plurality of layers. Both EL and liquid crystal layers are responsive to switching signals.  A liquid crystal layer can revel or obscure a fixed image as the operation of the liquid crystals is to either fully open or fully close thereby showing an image or showing a black display which will obscure an image).  
	Regarding claim 48, Takahashi teaches an intelligent display device as shown in the claim 38 rejection above, however does not explicitly disclose the presence of an actuator.
([0087], the input/output interface 140 may output voice data processed through the processor 120 to a user through a speaker.  A speaker is an actuator).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Takahashi, Forster, and Wacyk with Kim such that Takahashi’s intelligent display device has a speaker as this allows the user to enjoy both visual and audio multimedia content. 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2017/0365203 A1) in view of Forster (US 2011/0285677 A1) and Wacyk (US 2015/0213756 A1), as applied to claim 22 above, and further in view of Song et al. (US 2016/0349429 A1, hereinafter, Song).
Regarding claim 32 Takahashi, Forster, and Wacyk are not relied upon for teaching a set of pixels from the plurality of pixels is constructed to filter wavelengths of light.  
	In an analogous art, Song teaches a set of pixels from the plurality of pixels is constructed to filter wavelengths of light ([0019], color filters on pixels transmitting light within specified wavelengths).  
	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Takahashi, Forster, and Wacyk with Kim such that Takahashi’s display includes filtering as this allows the display to display a wide range of colors as opposed to simply black and white. 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2017/0365203 A1) in view of Forster (US 2011/0285677 A1) and Wacyk (US 2015/0213756 A1), as applied to claim 22 above, and further in view of Cho (US 2011/0102309 A1).
Regarding claim 33, Takahashi teaches a polymorphic display as detailed in the rejection of claim 23 above, however does not detail a set of pixels from the plurality of pixels is constructed to polarize light.  
In an analogous art, Cho teaches a display wherein a set of pixels from the plurality of pixels is constructed to polarize light ([0050], in a case where the display is a liquid crystal display, the arrangements of liquid crystal molecules in the liquid crystal layer are changed depending on the magnitude of the pixel voltage, thereby changing the polarization of light passing through the liquid crystal layer 3).  
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Takahashi, Forster, and Wacyk with Kim such that Takahashi’s display is constructed to polarize light as this allows as polarizing light leads to less eye strain and better contrast.  

Response to Arguments
Applicant’s arguments, see the remarks filed December 6, 2021, with respect to claims 23-49 are directed towards the newly amended subject matter.  As detailed above, Takahashi, Forster, and Wacyk read on the claims as currently presented.  In short, applicant claims read on the well-known process of achieving a stuck pixel or pixel burn-in. In  previous applicant interviews applicant stated the inventive step is that the display pixel(s) can be switched into a 
Applicant might consider describing/claiming the process of how the inventive display pixel is switched into a permanent state and remains permanently in that state. Applicant might also consider claiming that the current inventive pixels set to a permanent state is intentional or by design. These types of amendments may help differentiate the current invention from the well-known process of a stuck pixel or pixel burn-in.      

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865.  The examiner can normally be reached on Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN P. BRITTINGHAM
Examiner
Art Unit 2622





/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622